DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the Response to Species Election filed on 04/05/2022, in which, Species III, corresponding to Figures 7-8, claims 1-7, 9-12, 16 and 20 are elected. claims 1-7, 9-12, 16 and 20 remain pending in the present application with claims 1 and 20 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Election/Restrictions
Applicant’s election with traverse of Species III, claims 1-7, 9-12, 16 and 20 in the reply filed on April 05, 2022 is acknowledged. 
The traversal is on the ground(s) that “it is believed that a search for features of each of the figures would clearly be performed in the same field, no separate status exists, and that no separate classification would apply because of common features. See MPEP 808.02 (stating that the Page 8 of 9 examiner has the burden of showing: (1) separate classification; (2) a separate status in the art; (3) different field of search). This position is supported by the ISR/WO of the parent PCT matter, where corresponding claims were examined without issues with separate classification, separate status, or a different field of search.” 
This is not found persuasive because it is certain that searching for three species is a burden on the Examiner. The species are independent or distinct because even they are related but may be considered distinct if found to be not connected in at least one of design, operation, or effect. Each of the methods require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Each of the Figs. 2-8 recites separate method according to the principles of the instant application. For example, Fig. 2 recites methods related to decoding information that is related to detect decoding duration, decoding efficiency, and decoding success rate. Fig. 3 recites a method related to detect a video file format meets a preset format. Figs. 4-8 recites methods related to determine if decoding mode corresponding to a video file format. In addition, these species are not obvious variants of each other based on the current record.
Additionally, as indicated in page 4 of the restriction requirement “[s]hould applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species”. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 10 is objected to because of the following informalities:
Abbreviations “wmv” and “vc1sw” recited by claim 10 as the first time appear in the claim. It is suggested that abbreviations “wmv” and “vc1sw” should be spelled out the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods et al. (US 20110126104 A1, hereinafter referred to as “Woods”).
Regarding claim 20, Woods discloses a non-transitory computer-readable storage medium storing program codes thereon, the program codes which, when being executed by a processor, cause the processor to implement operations (see Woods, paragraph [0125]: “The computer readable medium may comprise a storage medium having instructions stored thereon or therein, which may be used to control, or cause, a computer to perform any of the processes of an embodiment”) comprising: 
acquiring decoding information when decoding a video file (see Woods, FIG. 5 and paragraph [0067]: “a media file entry 501 may contain fields for a media file identifier 505, e.g., a filename, a pointer 510 to a storage location where the media file is stored, e.g., a storage address on the source device, and format parameter values 515. The format parameters 515 may include encoding type, display aspect ratio, display resolution, and similar parameters”); 
decoding the video file with a decoding mode corresponding to a video file format of the video file, in response to determining the decoding information is not abnormal (see Woods, paragraph [0093]: “examine the media file entry 501 representing the current media file and determine, for each registered playback device, if the current media file and the playback device are compatible. If so, no conversions are needed. If not, the method 600 may then determine one or more differing format parameter values of the current media file need to be converted to match the parameter values of the playback device to make the current media file compatible with the playback device”); 
converting the video file format of the video file into a target video file format, and decoding the video file with a decoding mode corresponding to the target video file format, in response to determining the decoding information is abnormal (see Woods, paragraph [0093]: “examine the media file entry 501 representing the current media file and determine, for each registered playback device, if the current media file and the playback device are compatible. If so, no conversions are needed. If not, the method 600 may then determine one or more differing format parameter values of the current media file need to be converted to match the parameter values of the playback device to make the current media file compatible with the playback device”); and 
performing display enhancement processing on the decoded video file (see Woods, paragraph [0094]: “For each registered playback device, the method 600 then performs (at a step 615) any determined conversions, if any, needed to produce a converted media file optimized for the playback device. The method may do so by sending the current media file and one or more differing format parameters values to the transcoder 260. The transcoder 260 then converts the current media file according to the received format parameters values to produce the converted media file optimized for the playback device”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Liu et al. (US 20150350232 A1, hereinafter referred to as “Liu”).
Regarding claim 1, Woods discloses a video processing method for an electronic device, the method comprising: 
acquiring decoding information when decoding a video file (see Woods, FIG. 5 and paragraph [0067]: “a media file entry 501 may contain fields for a media file identifier 505, e.g., a filename, a pointer 510 to a storage location where the media file is stored, e.g., a storage address on the source device, and format parameter values 515. The format parameters 515 may include encoding type, display aspect ratio, display resolution, and similar parameters”); 
adding an identifier of the video file (see Woods, paragraph [0063]: “methods are used to read format metadata of the current media file. The method then produces (at a step 315) an entry (“current media file entry”) in the media data structure 280. The media file entry contains multiple fields, and stores data describing the current media file in the fields of the current media file entry”) in response to detecting the decoding information is abnormal (see Woods, paragraph [0108]: “If not, the method 900 may then determine that the selected media file is incompatible and determine one or more differing format parameter values of the playback device to which the corresponding format parameter(s) of the selected media file needs to be converted”); and 
adding the identifier of the video file (see Woods, paragraph [0080]: “produces and stores (at a step 380) compatibility data 520 in the playback device entry indicating compatibility of the playback device with each media file in the media system 100”) and performing display enhancement processing on the video file (see Woods, paragraph [0083]: “Each playback device entry 550 represents a playback device 105 and stores data describing the playback device 105 in a plurality of data fields. For example, a playback device entry 550 may contain fields for a playback device identifier 555 and optimized format parameter values 515, e.g., encoding type, display aspect ratio, display resolution, etc”) in response to detecting the decoding information is not abnormal (see Woods, paragraph [0080]: “produce the compatibility data by examining the format parameter values of the playback device and each media file to determine whether there are differing format parameter values with the playback device”). 
Regarding claim 1, Woods discloses all the claimed limitations with the exception of a preset blacklist.
Liu from the same or similar fields of endeavor discloses a preset blacklist (see Liu, paragraph [0044]: “the cloud server can pre-store blacklist and whitelist libraries as much as possible, thereby improve accuracy of the identification of the network behavior. Meanwhile, updating may be performed in time on the cloud server for the most recently-collected blacklist and whitelist library”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Liu with the teachings as in Woods. The motivation for doing so would ensure the system to have the ability to use the method disclosed in Liu to preset on a client to store a blacklist and a whitelist in a blacklist and whitelist library, and to judges whether the feature belongs to blacklist or whitelist thus comprising preset blacklist and whitelist  in order to dynamically manage detection result so that the playback effect and the user experience can be improved.
Regarding claim 2, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 1, further comprising: 
determining the decoding information is abnormal, in response to detecting the decoding information meets the preset decoding information (see Woods, FIG. 5 and paragraph [0070]: “As shown in the example of FIG. 5, a media file entry 501 may also contain fields for compatibility data 520. For example, a media file entry 501 may include fields for listing identifiers for zero or more compatible playback devices, zero or more “never compatible” playback devices, and zero or more incompatible playback devices” and paragraph [0071]: “A playback device may be listed as never compatible with a media file when the media file can not be made compatible with the playback device by any conversion of the media file.”); and 
determining the decoding information is not abnormal, in response to detecting the decoding information does not meet the preset decoding information (see Woods, FIG. 5 and paragraph [0072]: “As such, the compatibility data 520 and the differing format parameter values may specify the media file conversions needed to make the media file compatible with a particular playback device”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 2, wherein the decoding information comprises a video file format of the video file, the preset decoding information comprises a preset format, and the method further comprises: 
determining the decoding information meets the preset decoding information, in response to detecting the video file format meets the preset format (see Woods, paragraph [0070]: “A playback device may be listed as compatible with a media file when each specified format parameter value for the playback device matches each specified format parameter value for the media file”); and 
determining the decoding information does not meet the preset decoding information, in response to detecting the video file format does not meet the preset format (see Woods, paragraph [0071]: “A playback device may be listed as never compatible with a media file when the media file can not be made compatible with the playback device by any conversion of the media file. This may occur when the transcoder 260 is not be capable of converting at least one format parameter value of the media file to match the corresponding format parameter value of the playback device”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 3, wherein the preset format comprises a plurality of preset video file formats, and the method further comprises: 
comparing the video file format with each of the plurality of preset video file formats (see Woods, paragraph [0047]: “Although a playback device 105 may be configured to playback media files in different formats, a particular format, and particular format parameter values, may be optimized for the playback device, e.g., depending on the type of decoder and/or presentation components. In general, a playback device 105 may require that a media file have a certain format parameter value to be playable”); 
determining the video file format meets the preset format, in response to detecting the video file format is consistent with one of the plurality of preset video file formats (see Woods, paragraph [0051]: “Due to the plurality of different formats for media files and playback devices and the relatively small storage space provided in a playback device, the manager device 110 may be advantageously used to provide media files in optimized formats for each registered playback device for example, based on format parameter values registered for the playback device”); and 
determining the video file format does not meet the preset format, in response to detecting the video file format is not consistent with any one of the plurality of preset video file formats (see Woods, FIG. 5 and paragraph [0087]: “MediaFile1 and PlaybackDevice1 have different formats, Format A and Format B, respectively, MediaFile1 and PlaybackDevice1 are not compatible, and are not optimized, as they have a differing value for the display resolution, 1280×720 and 720×480, respectively”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 3, further comprising: 
acquiring a decoding mode corresponding to the video file format (see Woods, paragraph [0064]: “the data for a particular playback device may comprise format parameter values specifying an optimized playback format of the particular playback device”); 
determining the video file format meets the preset format, in response to detecting the decoding mode meets a preset decoding mode (see Woods, paragraph [0070]: “A playback device may be listed as compatible with a media file when each specified format parameter value for the playback device matches each specified format parameter value for the media file”); and 
determining the video file format does not meet the preset format, in response to detecting the decoding mode does not meet the preset decoding mode (see Woods, paragraph [0072]: “For each incompatible playback device, for a media file entry 501 representing a particular media file, the compatibility data 520 may further include optimized format parameter values (“differing format parameter values”) of the incompatible playback device that do not match the corresponding format parameter values of the particular media file”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 5, wherein the acquiring a decoding mode corresponding to the video file format comprises: 
searching, from a mapping table, for a pre-stored video file format consistent with the video file format, wherein the mapping table comprises at least a correspondence between the pre-stored video file format and a decoding mode (see Woods, FIG. 5 and paragraph [0064]: “The compatibility data for the current media file may be determined by examining data describing each registered playback device which is also stored in the media data structure 280, as described below. For example, the data for a particular playback device may comprise format parameter values specifying an optimized playback format of the particular playback device”); 
searching, based on the mapping table, for the decoding mode corresponding to the pre-stored video file format (see Woods, FIG. 5 and paragraph [0064]: “The method 300 may produce the compatibility data (at the step 320) by examining the format parameter values of the particular playback device and the current media file to determine whether format parameter values of the playback device, referred to as “differing format parameter values”, is not matched by the corresponding format parameter values of the current media file”); and 
taking the decoding mode corresponding to the pre-stored video file format, as the decoding mode corresponding to the video file format (see Woods, FIG. 5 and paragraph [0065]: “for each media file, the method 300 automatically examines the media file (at the step 310), to determine format parameter values of the media file, and stores format parameter values and compatibility data (at the steps 315 and 320) for the media file in the media data structure 280”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 5, wherein the preset decoding mode comprises a plurality of preset decoding modes, and the method further comprises: 
comparing the decoding mode with each of the plurality of preset decoding modes (see Woods, paragraph [0093]: “the method 600 may examine the media file entry 501 representing the current media file and determine, for each registered playback device, if the current media file and the playback device are compatible”); 
determining the decoding mode meets the preset decoding mode, in response to detecting the decoding mode is consistent with one of the plurality of preset decoding modes (see Woods, paragraph [0108]: “examine the media file entry 501 representing a selected media file and determine if the selected media file and the corresponding registered playback device, e.g., for which the selected media file is queued, are compatible”); and 
determining the decoding mode does not meet the preset decoding mode, in response to detecting the decoding mode is not consistent with any one of the plurality of preset decoding modes (see Woods, paragraph [0118]: “examine the media file entry 501 for the selected media file and determine if the playback device is a “never-compatible” playback device”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 3, wherein the adding the identifier of the video file to a preset whitelist and performing display enhancement processing on the video file, in response to determining the decoding information is not abnormal, comprises: 
decoding the video file with a decoding mode corresponding to the video file format, in response to detecting the video file format does not meet the preset format file (see Woods, paragraph [0093]: “examine the media file entry 501 representing the current media file and determine, for each registered playback device, if the current media file and the playback device are compatible. If so, no conversions are needed. If not, the method 600 may then determine one or more differing format parameter values of the current media file need to be converted to match the parameter values of the playback device to make the current media file compatible with the playback device”); 
performing the display enhancement processing on the decoded video file (see Woods, paragraph [0094]: “For each registered playback device, the method 600 then performs (at a step 615) any determined conversions, if any, needed to produce a converted media file optimized for the playback device. The method may do so by sending the current media file and one or more differing format parameters values to the transcoder 260. The transcoder 260 then converts the current media file according to the received format parameters values to produce the converted media file optimized for the playback device”); and 
displaying the video file after undergoing the display enhancement processing (see Woods, paragraph [0104]: “displaying (at a step 905) a user interface for allowing users to select media files stored on the source devices 120 for downloading onto any registered playback device 105 that is currently coupled to the communication system 125 and the manager device 110. The method 900 may do so by displaying icons for the media files and each registered playback device including, preferably, the playback device(s) currently coupled to the communication system 125 and/or the manager device 110. The method 900 may also provide different media applications and user interfaces for different types of media files”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 5, wherein the preset format comprises at least a wmv format, and the decoding mode comprises at least vclsw decoding (see Woods, paragraph [0068]: “Examples of values for encoding types for video media files include … Microsoft Windows Media Video (WMV) … H.264 Coding”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 3, wherein the determining the decoding information meets the preset decoding information, in response to detecting the video file format meets the preset format, comprises: 
converting the video file format of the video file into a target video file format in response to detecting the video file format meets the preset format, wherein the target video file format does not meet the preset format (see Woods, paragraph [0050]: “For a media file having the optimized format of a playback device, the media file and playback device may be referred to herein as being “compatible” with one another. Also, a media file that is “incompatible” with the optimal format of a playback device may be converted to produce a media file that is compatible with the optimal format”); and 
performing the display enhancement processing on the video file corresponding to the target video file format (see Woods, paragraph [0051]: “the manager device 110 may be advantageously used to provide media files in optimized formats for each registered playback device for example, based on format parameter values registered for the playback device”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 11, wherein the converting the video file format of the video file into a target video file format in response to detecting the video file format meets the preset format, comprises: 
acquiring a file size of the video file, in response to detecting the video file format meets the preset format (see Woods, FIG. 5 and paragraph [0051]: “display resolution may be a preferred format parameter value. For example, a media file with a relatively lower display resolution, and thus requiring less storage space, may still provide sufficient playback quality on a playback device with relatively smaller displays. As such, during a registration process for the playback device, the preferred display resolution may be set to a relatively low display resolution Z, which provides sufficient playback quality while also having a small storage size”); and 
converting the video file format of the video file into the target video file format, in response to detecting the file size is less than the preset size (see Woods, paragraph [0087]: “since MediaFile1 and PlaybackDevice1 have different formats, Format A and Format B, respectively, MediaFile1 and PlaybackDevice1 are not compatible, and are not optimized, as they have a differing value for the display resolution, 1280×720 and 720×480, respectively. As such, a conversion of MediaFile1 to an optimized display resolution of 720×480 for PlaybackDevice1 is needed for optimizing MediaFile1 for playback by using PlaybackDevice1”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 16, the combination teachings of Woods and Liu as discussed above also disclose the method as claimed in claim 1, wherein the identifier of the video file comprises at least one selected from an identity identifier, a serial number, an identification code, and a format identifier of the video file (see Woods, FIG. 5 and paragraph [0067]: “a media file entry 501 may contain fields for a media file identifier 505, e.g., a filename, a pointer 510 to a storage location where the media file is stored, e.g., a storage address on the source device, and format parameter values 515”).
The motivation for combining the references has been discussed in claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484